IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 111 WAL 2018
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
JEFFREY ALAN OLSON,                           :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

    AND NOW, this 7th day of August, 2018, the Petition for Allowance of Appeal is

GRANTED.     The issues, rephrased for clarity, are:


    a.     Does Birchfield v. North Dakota, ––– U.S. ––––, 136 S. Ct. 2160, 195
L. Ed. 2d 560 (2016), apply retroactively where the petitioner challenges the
           legality of his sentence through a timely petition for post-conviction relief?

    b.     Does Birchfield v. North Dakota, ––– U.S. ––––, 136 S. Ct. 2160, 195
L. Ed. 2d 560 (2016), render enhanced criminal penalties for blood test
           refusal under 75 Pa.C.S. §§ 3803–3804 illegal?